Citation Nr: 0524754	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from November 1948 
to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating action denied the 
veteran's claim for a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  

The Board remanded the case in November 2004 so that the 
veteran would have the opportunity to provide testimony 
before the Board prior to the issuance of a final decision on 
the merits of his claim.  Such a hearing occurred in July 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing was produced and has been included in the 
claims folder for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  Service connection is currently in effect for shell 
fragments wounds to Muscle Groups XVII, XV, and XIII, right, 
rated as 50 percent disabling; shell fragment wounds to 
Muscle Group XVII, left, rated as 50 percent disabling; 
gunshot wound scars, left leg, rated as noncompensably 
disabling, and cutaneous nerve neuropathy, right thigh, rated 
as noncompensably disabling.  The combined rating is 80 
percent, and the veteran has been assigned additional 
percentages based on the bilateral factor involved with the 
disabilities.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment 
in keeping with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to the veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its November 2004 Remand, 
the Board returned the claim involving the TDIU for the 
purpose of conducting a hearing.  As a secondary result of 
that Remand, the Appeals Management Center (AMC) provided to 
the veteran information concerning the VCAA and how it would 
affect his TDIU claim.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to a TDIU rating.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  

The veteran has requested a TDIU  due to his service-
connected disabilities.  The veteran's disabilities, and 
their ratings, are as follows:

Shell fragments wounds to Muscle Groups 
XVII, XV, and XIII (Right)		
	50 percent disabling

Shell fragment wounds to Muscle Group 
XVII (Left)
					50 percent 
disabling

Gunshot wound scars left leg
					0 percent 
disabling

Cutaneous nerve neuropathy right thigh
					0 percent 
disabling

The combined rated is 80 percent, and he has been assigned 
additional percentages based on the bilateral factor involved 
with the injury.  The veteran contends that he is unable to 
maintain substantially gainful employment as a result of the 
long-time injuries to his lower extremities.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided there 
is only one such disability, such disability shall be ratable 
as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the VA Schedule for 
Rating Disabilities  provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) 
(2004).

The veteran does meet the schedular requirements for a total 
disability rating based on individual unemployability.  The 
veteran has been granted service connection for more than one 
disability, one of those disabilities has been awarded an 
evaluation in excess of 40 percent, and the combined rating 
for all of his disabilities exceeds 70 percent.  

The term "substantially gainful occupation" was discussed 
by the United States Court of Appeals for Veterans Claims 
(Court), in Faust v. West, 13 Vet. App. 342 (2000).  Although 
38 C.F.R. § 4.16(a) (2004) does not specifically define what 
substantially gainful employment is, it does provide that 
"marginal employment" is not substantially gainful 
employment, and thus implies that employment that is more 
than marginal may be considered to be "substantially gainful 
employment".  Id. at 355-56; citing Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for the 
purposes of § 4.16(a), "substantially gainful employment . . 
. . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2004).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2004).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2004).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does apply to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
Id.]  The medical record clearly contains statements from a 
health care professional that indicates that the veteran is 
unemployable as a result of his service-connected 
disabilities.  The most recent VA muscle examination, 
accomplished in February 2003, reported the following:

	. . . decreased strength to the 
right leg and his inability to do any 
type of extended walking or standing 
[indicates that] this veteran is going to 
be unemployable. . . . It is as least 
likely as not that [those] injuries that 
have produced an 80% service connection 
[evaluation] have restricted his ability 
to do any type of physical labor.  The 
veteran is not trained for any type of 
work except for a laboring type field.

The record does not contain any medical records that would 
fully contradict the veteran's written and oral statements, 
as well as sworn testimony that he is unable to work as 
result of his service-connected disorders.  

Moreover, there is no indication, based on the veteran's 
previous work experience and his present location, that he 
would be able to obtain light, sedentary work.  It is the 
Board's opinion that because of his repeated treatments for 
his various service-connected, along with the various 
manifestations and complaints caused by his disabilities, it 
would be unlikely that the veteran would be able to procure a 
job that would reasonably accommodate numerous days off for 
the care and treatment of his service-connected disabilities.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's nonservice-connected 
disabilities, the Board concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  As the Board is unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 
(2004), it is the decision of the Board that the veteran's 
service-connected disabilities render him unable to attain 
and maintain gainful employment, and a TDIU due to his 
service-connected disabilities is warranted.


ORDER

A TDIU due to the veteran's service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


